Cas

2:20-cv-00012-JRS-MJD Document 14 Filed 01/31/20 Page 1 of 6 PagelD #: 101

concn eee

raven Svtes Destexer Cvs FILED

Tete Wana Dene OW Se

 

 

 

| INDIANAPOLIS, INDIANA
ow Sz Ghent), free Se)

 

 

Was Ona

 

 

uw No, X-dp-ev-QVOLI-JRS-MSH

 

 

 

 

 

 

 

 

 

Gm FoR. Tory “lw ptCtAL NE Ce E : R. Bvzo.

 

do’ Ce) Oo

 

 

 

Debio AN Clemente nS CMe det) Cherein Nye” oaths ‘).

 

oelnlee (252) \\erelog mmonea Ve Vpaaelle Cole pursue te BY. «, -

 

Eat! pA CD yO» he belts wena) odtinns Wut wolico oe

 

\e rity em Ab pa del Babi A A \nene bs WS. ere ton. oe Matin, S.

 

( ates "¢ “Season KA, oe YALL DORDD,

 

 

 

tee eh es ie

AY) (2 or oy Ye Ay AL Wat oe

 

 

 

Ipdks Sea. Sa Oocda Sevan, UR SN 934 C14

 

lee tcentil Nba “cane Seth «Me ake be

 

-

 

enderce relic an onl Ve neasons BW Saciglina cehion,® sat Ve |
isue\p receive such clvemad tn ne usenet SS < a CH BL eye

  

 

dha 8 cured Soc by We respamlestd own prcliuus ROP ( Cone,

 

  

 

oO” fe, Hy (“te

  

e \e. Dncdine Urata \ <n
Woes Qe ome OS Ly, BK, WIAD

 

 

 
Case} 2:20-cv-00012-JRS-MJD Document 14 Filed 01/31/20 Page 2 of 6 PagelD #: 102

The paibinuSalharndks She inches pdton ob 26 FANG oll
Age Nae A4.G4) Sy whol We goihinw- purse) Yo Hyg be on
BPA, Age Ne, 14 ASA

 

 

 

 

 

 

 

 

 

 

 

 

Te ~* Vee as
Construcl a lp Foius wm be nal cose es co neyves\ Nr he
recutmed art. ssmncel Ne represen ta Nie dasha cose OY e&8 oO.
ours Re Mone 0 4s Demeges oc otter tel noonsitben with ENS
SA 3 QS _ |
Recs ea aaah Smeal
bs hea Va Lod a Many x CA OEWVO!
St A ork ARN. ox we put. Gakecless UJ Vega, ):
Mg, wee AN. ET, eG ul Unit team, ashy {hn
\ er atm Cohen Ny CS Gr Caer oe Ne, Raped an Ted, See 1 Nearer

= anne Re Galpin ey
*Y Mass, S. Got het), Pe Se

 

 

 

 

 

   

 

 

 

 

 

 

eign asic : 2 ie op EOL

 

 

 

 

 

 

 

 

 

 

 

 
cast 2: Ty ep da sits. MJD Document 14 Filed 01/31/20 Page 3 of 6 PagelD #: 103

 

, Neclaraion OL Merl S: Galeste:

 

 

4 acy S. Gobhskeds oetee

Qeaclly Ox Rerun onder

 

 

: Dake Sh urgent \ X% OSL SAIN on tw
: OA, leg ae Sones, D2:

 

 

 

A om nS. ree ie de matiltmrer un.

 

  

 

 

RRS -MSD Chaein We co:

We case A Colle t1\ «gdO~ Cv= bk

 
   

cece

 
 

 

 

a Noorlle Oe Ne tes 5 peg ade

 

 

x Yuna lerce Whooke Mista Clann * The
( sek")

 

\ od Tale ® ~ Ve \ wera EL Cru) pore We J, syee He

 

werpl Mv a ee oy\iid— J EeOP tneidewk _

 

W) ene cy
reark Muirbur SESEDEL whida bree ples ty Noe ECL.

 

Tg ek CHO Side \esamber DOL, 201% Plesre

 

seg te. dk AY BE ARAL,

 

3S. On Webns “Sony Wed) Wr, i Qy \Ve whaeenth CAD)

 

moun es ra DO Treacy OA rabid repo nwurlger

 

RPSL, rb. , A Crk tn Ci ng os We oh le Ore “

 

 

Sonctinrsy N. “a NN 3 ok TAT AKG,

 

UT ve nab reece, uu, “Willen stetemuat by be bal Salent

 

hee, Moe lag? PhO 2° onan cae Uae Ht mates Vel

 

ln min. ay nv We teosdts Soke. Nexdolanacin oct ‘ TY,

 

aX AZ ASC citing Secug a3 Vs Deda, 4¢S E39 434 Oy, Cov

 

YOO). Tayo ire or ca Niet trom aibtaae Cheon (AD g.

 

 

. carts OF Respoadek B. Lestat

 

2 eosin SA cence Sab | QS ‘

 

 

 

 
Case

2:20-cv-00012-JRS-MJD Document 14 Filed 01/31/20 Page 4 of 6 PagelD #: 104

Wel) a laelt chain what Ye posce SEO crm

 

 

 

fetepag lage tiny pte

 

 

G Thee COCKE, custadis questinbys pteur ezeh mnoteng 4

 

DOA CD Sess pemwedX, on osoats Ne respadeck comb bnoae

 

pei ye Wer bs ssenting vue ity \erdny

 

Reh de cagslPhoe now FS oo GY eho

 

 

waa ae gee ese a, say fy He eka | |

 

   

 

 

leak NCEE ah “ 3

 

B. Da Nee womiy Oe Manley, Sears (ein, BIO, ego Nhe

 

 

tespontel: MET Ps. Sonb.sley valde laadily inca las

 

Sey vt leon) NN consent on desphe w eeseritnn Ooi

 

 

a ty Si ction Yercuy aate-coctsy| ee

pea vaid o¢

 

“4. On Ye maze waonuny =A. — Qoawera Xsh YO, O92 okcoe the

 

(eRoabe RN Ms, eT ae wi leila in

 

Sse yr \don Wahine Senn — despite “ws aofbeinis

 

 

 

 

Nd/NXo Mus ely wuSdper See NW RW = ev der Vox

 

 

ek he Wwielunbecily la 4 deeeng loa orl as UA

 

NA, aaa Woche ati psudhalenists Ms. Pdbesson os) Ms,

 

Rae

AIC cwidnen) twhededls Sckerrieal we Comper ee way on

 

oY

na\ical Secistoas Weel MCT S ka 4s ON Qrazzel\ omddr

 

us clay wala gelleniale eres Breed un, WoW). ethaod yn

 

AX

 

 

 

Consens on) Mss Covichasl cud we croix ee cie cab Fegan
case 2:20-cv-00012-JRS-MJD Document 14 Filed 01/31/20 Page 5 of 6 PagelD #: 105

Ad, ene op proiet ong Crnergerven ula. Colah

 

a Syrah cq una ull Bab eet resale he

Vewtor ae) Eneroonty Corea, Sou, Surety emoraence AY

 

| Sa conargdie, cad Wb F wee AreabSh oqennt r will

 

Man emerderagns

 

\2. Tur wo \vishors ar wer tl\ness Zeaiindanal

 

Vet verb Commer nc \ ves We \We.bes- ac sation bene Y Or cated

 

 
 

“As. The ete

 

  

 

 

 

 

ma pag Ge =n noe a ads he
Weil Cire Ry.

 

 

AS. Gince V. a C0CeSs YD WA Mesceahugells ely, Core Vary

 

| papers vel us Nader ds RI. Terre Weushe,

 

 

exes steko Te Tidy, Dewars An, 2.920, \ wn (
eats ‘cal copies ee Bien ho edt, Cae Reoraetoive. vere

 

Remy ofeniarine ay wae » yrdke nl \eoitts g KY

 

exter Deamd Weohalle s Oy Sdng So.

 

AG, ECE Vere Woke Passe F \whedad Je

 

winessad VAR exadte lest Cops oh ma adieu Well Ca

 

 

oa. these Sw CRC ESTO or lol, Lontts emu

 

Tadic Lech, Core Roomaakitive seston SLelP psu choy ae

 

Ms. Cortes Corpirc gal aioe \we. compectescy

 

AS. Ti k Mo ake a excuhed lsh Copits Shima alee

we

 

 

 

Ms Ke. wae see fe Nt Mele. Ma “eal

 

AW ol copes cs Resgnats as Scie Yee Cops

 

rusyteal Ses abzanl on) Giza M Wd madtual veean)

 

 

 

| Cee
Case

2:20-cv-00012-JRS-MJD Document 14 Filed 01/31/20 Page 6 of 6 PagelD #: 106

lk Qe tespoubea contin Wrerlivag ie without ius

 

al Ss ee en er Na . rece. ms Fale

 

execke) onl 4— “DMnees Tadic Veh Co Core Reptisenbebn’

 

grids Wau nwre. Weare sade Consent ram pr vile Se

 

Ft ch Deas Sl ts unwesbed \gedily berg Sos

 

 

Oe Maes Ske resp fa Me, MW Wndtlinton, Ra

 

Mg fate oN Ye Me G Loleers cco te ‘tee

 

VeWres, we pradiSiowus rsh me, cagesties vil techn

 

    

 

 

ye he Necessiny “ae lon wale \ocxis Ring orleans

 

ehnce Lom units Ye Canin Sanede \Reensiie abdvs Ak We Ghee.

 

A La) \onny oad Ne Dekes en) edvcclrtmel sithabitns Brn with they

 

 

Wor SiN woke, Ne de uth marical Crebemtris,

 

 

[TT Bece Sk We Brgang 3s ve oN cored cnharShe pany

 

 

ob Perv ode \ ous She dW Gels, Execs \e or

 

 

Fy Seay oA RO W-

whe eel We 0. ves ss, Al x nee Cte. 7
Sreshude

 

 

"Made S, Gal Sok

 

 

 

 

 

 

 

 

 

 

 
